United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        December 17, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 03-10514
                           Summary Calendar


UNITED STATES OF AMERICA

                       Plaintiff - Appellee

     v

NOAH ORTEGA

                       Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 5:03-CR-10-ALL-C
                       --------------------

Before KING, Chief Judge, and EMILIO M. GARZA and BENAVIDES,
Circuit Judges.

PER CURIAM:*

     Noah Ortega appeals the district court’s denial of his

motion to suppress prior to his conditionally pleading guilty

to transporting illegal aliens.    Ortega contends that Border

Patrol Agent Randy Betscher did not have reasonable suspicion of

criminal activity sufficient to warrant the investigatory stop

of Ortega’s vehicle.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10514
                                -2-

     A Border Patrol agent conducting a roving patrol may make

a temporary investigatory stop of a vehicle if the agent is

aware of specific articulable facts, together with rational

inferences from those facts, that reasonably warrant suspicion

that the vehicle’s occupant is engaged in criminal activity.

United States v. Brignoni-Ponce, 422 U.S. 873, 884 (1975).

In determining whether a reasonable suspicion exists, the courts

must look to the totality of the circumstances surrounding the

stop.   United States v. Arvizu, 534 U.S. 266, 273-76 (2002).

Consideration of the relevant factors, viewed in light of the

totality of the circumstances and in the light most favorable

to the Government, indicates that the district court did not err

in concluding that there was reasonable suspicion for the stop.

See United States v. Neufeld-Neufeld, 338 F.3d 374, 378-82

(5th Cir. 2003).

     AFFIRMED.